DETAILED ACTION
 
Introduction
1.         This office action is in response to Applicant’s submission filed on 12/30/2019.   Claims 1-20 are pending in the application and have been examined.

Drawings
2.         The drawings filed on 12/30/2019 have been accepted and considered by the Examiner.

Allowable Subject Matter
3.       Claims 1-20 are allowable over the prior art of record for at least the following rationale.  Liu, H. (2019). Conditioning LSTM Decoder and Bi-directional Attention Based Question Answering System. arXiv preprint arXiv:1905.02019, hereinafter referred to as LIU, discloses a 6-layer model architecture comprising a Conditioning LSTM Decoder and Bi-directional Attention Based Question Answering System Architecture presented in Fig. 1. In LIU, Word Embedding Layer is disclosed to “map[s] each word in question and context to a vector space.” Further, Encoder Layer shows how “the context and question embedding sequence are feed into a 2-Layer Bi-directional LSTM to encode to forward and backward hidden states.” Furthermore, Attention Layer is provided “to enable the model focus on the part of the question that is relevant to the context as well as part of the context that is relevant to the question” using a “Bidirectional Attention Flow Layer.”  LIU then introduces a Start Decoder and End-Decoder where “two Bi-LSTM decoders [are used] to predict start-index and end-index position distribution separately” and where “the end-index decoder will take start-index decoder output combined with post-attention layer hidden states as the input so that the end-index prediction is conditioning on the start-index distribution.” LIU concludes the aforementioned architecture description by describing the Output Layer as “a fully connected layer followed by a ReLU non-linearity,” and applies “softmax function to start-index logits and conditioning end-index logits to generate the probability distribution for both start and end position. Loss function is the sum of the cross-entropy loss of start and end indexes.” Finally, LIU addresses a Smart Span layer where “if a shorter answer and a longer answer has similar pstart ∗ pend  probability, the ground-truth answer is often the shorter answer” where information is further captured using “an smart-span equation to measure start-end pair-wise probability” thus “rewarding short answer length as well as high start-end-index probability at the same time.” (See e.g., LIU §§ 3.1.1-3.1.6, Fig. 1).

    PNG
    media_image1.png
    863
    1052
    media_image1.png
    Greyscale

(See e.g., LIU, Fig. 1)
In consideration of the teachings provided LIU, and notwithstanding, said aforementioned teachings in LIU are respectfully found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 8, and 15 correspondingly.
Similarly, dependent Claims 2-7; 9-14; and 16-20 further limit allowable independent Claims 1, 8, and 15 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.

Conclusion
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer et al., (Bauer, L., Wang, Y., & Bansal, M. (2018). Commonsense for generative multi-hop question answering tasks. arXiv preprint arXiv:1809.06309.), hereinafter referred to as Bauer et al., discloses, see e.g., “an effective reasoning-generative QA[Question-Answer] architecture” that “uses multiple hops of bidirectional attention and a pointer-generator decoder to effectively perform multi-hop reasoning and synthesize a coherent and correct answer.” Bauer et al., further discloses “an algorithm to select grounded, useful paths of commonsense knowledge to fill in the gaps of inference required for QA, as well a Necessary and Optional Information Cell (NOIC) which successfully incorporates this information during multi-hop reasoning to achieve the new state-of-the-art on NarrativeQA.” (See e.g., Marinica et al., Abstract, §§ 3.1, 7, Figs. 1, 2).



    PNG
    media_image2.png
    601
    960
    media_image2.png
    Greyscale

(See e.g., Fig. 1)
Please, see PTO-892 for more details. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656